Exhibit 10.4

 

SECOND AMENDMENT TO SENIOR SECURED CONVERTIBLE PROMISSORY NOTE

 

This Second Amendment to Senior Secured Promissory Note by and among GI
Dynamics, Inc., a Delaware corporation (the “Payor”) and Crystal Amber Fund
Limited (the “Holder”) is effective as of March 29, 2019.  Capitalized terms
used but not defined herein have the definitions ascribed thereto in that
certain Senior Secured Convertible Promissory Note issued on June 15, 2017 by
the Payor to the Holder, as amended December 31, 2018 (the “Existing Note”).

WHEREAS, the Payor and the Holder desire to further amend the terms of the
Existing Note as set forth herein; and

WHEREAS, Section 10(f) of the Existing Note provides that any term of the
Existing Note may be amended only with the written consent of the Payor and the
Holder.

NOW, THEREFORE, in consideration of the foregoing premises and for good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Payor and the Holder, intending to be legally bound, agree as
follows:

1.Amendments to Existing Note.  

 

 

a.

Sections 1(b), 2(a), 2(b) and 2(c) of the Existing Note are hereby amended with
immediate effect to change the dates referred to in each such section
(including, for the avoidance of doubt, the Maturity Date) from “December 31,
2018” or “March 31, 2019” (as applicable) to “May 1, 2019”.

 

 

b.

Subject to the approval of stockholders under and in accordance with the ASX
Listing Rules (“Approval”), Section 2(b) of the Existing Note is hereby further
amended to replace the phrase “volume weighted average bid closing price” with
the phrase “volume weighted average price” with effect from the date on which
Approval is obtained.

 

2.No Other Changes.  Except as specifically amended in this amendment, all other
terms of the Existing Note shall remain unchanged and in full force and effect.

 

3.Efforts to Obtain Stockholder Approval.  The Payor shall use its commercially
reasonable efforts to obtain any stockholder approval described in Section 1(b)
above.

 

4.Counterparts.  This amendment may be executed in any number of counterparts,
each of which shall be deemed an original but all of which taken together shall
constitute one and the same instrument. Facsimile or PDF transmission of
execution copies or signature pages for this amendment shall be legal, valid and
binding execution and delivery for all purposes.

 

 

 

 



--------------------------------------------------------------------------------

 

5.Governing Law.  This amendment shall be governed by, and construed and
enforced in accordance with, the substantive laws of the State of New York,
without regard to its principles of conflicts of laws.

 

 

 

IN WITNESS WHEREOF, the undersigned parties have executed this amendment as of
the date first written above.

 

PAYOR:

 

GI DYNAMICS, INC.

 

By: /s/ Scott Schorer

Name: Scott Schorer

Title: President & Chief Executive Officer

 

 

HOLDER:

CRYSTAL AMBER FUND LIMITED

 

By: /s/ Mark Huntley

Name: Mark Huntley

Title: Director

 

Executed by Crystal Amber Asset Management (Guernsey) Limited as Investment
Manager, for and on behalf of Crystal Amber Fund Limited

 

 

